Title: Thomas Jefferson to William Clark, 18 August 1816
From: Jefferson, Thomas
To: Clark, William


          
            Dear Sir
            Monticello Aug. 18. 16.
          
          The bearer of this letter, mr Robert Sthreshley, for some time a neighbor of mine has sold his possessions adjoining me and proposes to remove with his family to St Louis. as he will be an entire stranger there he naturally wishes to be known to some one whose countenance may be a recommendation & introduction into the society of the place. he is a man of
			 property, careful, correct, industrious, and under all circumstances of in perfect integrity; an amiable neighbor, and with a wife equally so, and worthy of him. any notice or attentions you can shew him will be meritoriously placed and will be considered as an obligation on
			 myself. I salute you always with affectionate esteem & respect.
          Th: Jefferson
         